662 S.E.2d 900 (2008)
STATE
v.
Mario LLAMAS-HERNANDEZ.
No. 220A08.
Supreme Court of North Carolina.
June 10, 2008.
Scott K. Beaver, Assistant Attorney General, Peter S. Gilchrist, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 9th day of June 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Llamas-Hernandez) shall have up to and including the 30th day of June 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of June 2008."